Citation Nr: 1524541	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-29 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to June 1963.  These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran demonstrated a level I hearing acuity in both ears at the February 2012 and March 2014 audiological examinations.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's appeal concerns the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007). Therefore, no further notice is needed under VCAA.

VA has fulfilled its duty to assist. The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations in February 2012 and May 2014. The Board finds that the VA examinations in this case are adequate, as they are predicated on an audiological examination and fully address the rating criteria that are relevant to rating the disability. These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability. Additionally, the examinations addressed the functional effects of the Veteran's hearing loss. See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, there is sufficient evidence upon which to make a decision. 

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993). The appeal is now ready to be considered on the merits.

Law and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made. Thus, VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating schedule. The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four. 38 C.F.R. § 4.85 (2014). Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id. 

There are certain exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2014). When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. 38 C.F.R. § 4.86(b).

In the present case, the Veteran seeks a compensable evaluation for his service-connected bilateral hearing loss. The Veteran is currently in receipt of a noncompensable evaluation under Diagnostic Code 6100. 

The Veteran reported for his first VA examination in February 2012, at which time he exhibited puretone thresholds of 15 decibels at 500 Hertz, 10 decibels at 1000 Hz, 10 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 55 decibels at 4000 Hertz for the right ear with a speech recognition score of 100 percent. The puretone thresholds for the left ear were 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 40 decibels at 4000 Hertz with a speech recognition score of 100 percent. The average puretone threshold was 25 decibels for the right ear and 21 decibels for the left ear. At this time, the Veteran claimed that he had difficulty understanding people amidst background noise. 

The Veteran was reexamined in March 2014. At this examination, the Veteran exhibited puretone thresholds of 15 decibels at 500 Hertz, 10 decibels at 1000 Hz, 15 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 45 decibels at 4000 Hertz for the right ear with a speech recognition score of 100 percent. The puretone thresholds for the left ear were 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 40 decibels at 4000 Hertz with a speech recognition score of 96 percent. The average puretone threshold was 24 decibels for the right ear and 23 decibels for the left ear. At this time, the examiner noted that the Veteran's hearing loss disability did not impact ordinary conditions of daily life, including ability to work. 

Under Table VI, the Veteran demonstrated a level I hearing acuity in both ears at his February 2012 audiological examination and a level I hearing acuity in both ears at his March 2014 audiological examination. Therefore, using Table VII, a noncompensable evaluation for the entire appeal period is warranted, and entitlement to a higher rating for bilateral hearing loss on a schedular basis is denied. The assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation is not inadequate. In addition to objective audiological testing, the 2012 and 2014 VA examiners elicited from the Veteran the functional effects of his hearing loss. The Veteran stated in February 2012 that he had trouble understanding speech when there was background noise or a group of people talking. At the March 2014 exam, the examiner found that his hearing loss did not impact his daily abilities.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as they assess the effects of hearing loss.  As discussed above, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations.  There is also no evidence that the Veteran's disability resulted in marked interference with employment or frequent periods of hospitalization.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

Remand is required to obtain an adequate VA opinion regarding whether the Veteran's back disorder is related to service.  

The Veteran contends that he injured his back during service and has had ongoing pain since that time.  Service treatment records are negative for any complaints or treatment for back pain.  

The Veteran submitted a September 2011 opinion from a private physician, which stated that the Veteran injured his back while on active service as a result of lifting and carrying heavy equipment.  The examiner found that these activities put strain on the back area which in the long term can cause degenerative changes.  The examiner also found that these problems cause at the same time bad posture loss of correct alignment and loss of curvature of cervical thoracic and lumbar lordosis putting more stress in one side of the vertebras than the other and by consequence patient could present disc bulging and herniation also radiculopathy and neuropathy.  

The Veteran underwent a VA examination in March 2014.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and lumbar facet joint disease, opined that his back disorder was less likely than not incurred as a result of service because there was "no evidence in claims folder of any back conditions."  It isn't clear from this statement whether the examiner was making of finding of no diagnosis, which conflicts with the earlier findings, or making a finding that there was not relationship to service as there was no medical evidence in the file, which is not required, unless lay evidence is found not credible.  Regardless, the etiological opinion requires clarification.

If VA provides a claimant with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Furthermore, an examination is inadequate where an examiner does not comment on the veteran's report of in-service injury and, instead, relies on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Here, neither etiological opinion is fully adequate.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, obtain an examination and opinion from a suitable examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit a full history from the Veteran regarding his alleged in-service symptoms and symptoms thereafter.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed lumbar spine disorder was caused or aggravated by the Veteran's military service.  

The examiner must specifically address the following:  1) the Veteran's competent lay statements regarding his back symptoms during and after service; 2) the September 2011 private medical opinion; and 3) the 2014 VA medical opinion.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


